Citation Nr: 0013715	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to January 30, 1997, 
for assignment of a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1942 to September 
1945, including a period as a prisoner of war.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran's formal claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities which was received on September 29, 1997, was 
the first communication received from the veteran which 
evidenced an intent to apply for a total disability rating 
based on individual unemployability due to service-connected 
disabilities.

2.  By rating decision in May 1998, the RO increased the 
evaluation for service-connected post-traumatic stress 
disorder with anxiety and dysthymic disorder from 30 percent 
to 50 percent, effective January 30, 1997, and also increased 
the evaluation for service-connected traumatic arthritis of 
the lumbar spine from 20 percent to 40 percent, effective 
January 30, 1997; this action by the RO, when other service-
connected disabilities were also considered, resulted in a 
combined service-connected disability rating of 80 percent, 
effective January 30, 1997.

3.  The evidence does not show that a date between September 
29, 1996, and January 30, 1997, was the earliest date as of 
which is was factually ascertainable that an increase in 
disability had occurred to warrant entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 30, 1997, for assignment of a total evaluation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 29, 1997, the veteran filed a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  In the May 1998 rating decision from which 
the present appeal arises, the RO increased the disability 
ratings for service-connected PTSD (from 30 percent to 50 
percent) and for service-connected lumbar spine disability 
(from 20 percent to 40 percent) and also granted a total 
evaluation based upon individual unemployability.  The 
increases in the PTSD and lumbar spine disability ratings as 
well as the total rating based on individual unemployability 
were effective from January 30, 1997.  The statement of the 
case suggests that the RO determined that the claims which 
gave rise to the increased ratings for PTSD and lumbar spine 
disability were filed on January 30, 1997. 

At issue in this case is whether an effective date earlier 
than January 30, 1997 is available for the grant of a total 
evaluation based upon individual unemployability.  The 
veteran argues that he actually became unemployable as a 
result of service-connected disabilities in July 1983 and 
that he filed a statement in support of his claim in February 
1984, implicitly suggesting that his claim for benefits was 
filed at that time and that, therefore, the effective date of 
the grant of benefits in this case should be extended many 
years back in time.  

VA laws and regulations pertaining to the effective date of a 
claim for increase in disability dictate that unless 
otherwise provided, the effective date shall "be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, "[t]he 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that in order for the one-year back provisions of 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) to apply, a claim must 
be received within one year of the earliest date as of which 
it is factually ascertainable that an increase in disability 
has occurred.  In other words, if the Board accepts as true 
the veteran's assertion that he became unemployable in July 
1983 due to service-connected disabilities, then an effective 
date in July 1983 would only be warranted if a claim was 
received within one year from that date.  

The veteran points to a February 1984 statement in support of 
claim as evidence of his TDIU claim within one year of July 
1983.  With regard to this assertion, by regulation, a 
specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid.  Such a claim is viewed as a 
formal claim.  See 38 C.F.R. § 3.151.  However, regulations 
also provide for the possibility that a claimant may file an 
informal claim.  38 C.F.R. § 3.155.  An informal claim is 
defined by this regulation as any communication or action 
indicating an intent to apply for a benefit.  It is further 
provided that such informal claim must identify the benefit 
sought.  However, although the veteran indicated in the 
February 1984 statement in support of claim that he wished to 
file a notice of disagreement from a denial of service 
connection for hypertension and ulcers, and that he wished to 
have the rating for his service-connected neurosis increased, 
he did not include any mention of a request for a total 
rating, nor did he even mention unemployability.  
Accordingly, the Board finds that the February 1984 statement 
in support of claim cannot reasonably be viewed as evidencing 
an intent to apply for TDIU benefits.  It did not constitute 
either a formal or an informal claim.  38 C.F.R. §§ 3.151, 
3.155.  

After reviewing the claims files, the Board is unable to find 
that a formal claim for TDIU was filed by the veteran prior 
to the VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received on September 
29, 1997.  However, it now must be determined whether an 
informal claim for TDIU was received prior to the formal 
claim received on September 29, 1997.  At this point the 
Board recognizes that in many respects a claim for TDIU is a 
claim for an increased rating.  Norris v. West, 12 Vet.App. 
413, 520 (1999) citing Wood v. Derwinski, 1 Vet.App. 367, 369 
(1991).  In this regard, the Court has held that when the 
veteran meets the schedular criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a) (which for purposes of 
this case requires where a veteran has two or more service-
connected disabilities, there shall be at least one 
disability rated 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more) and there is evidence of current service-connected 
unemployability in the claims file, then implicit in any 
increased rating claim is a claim for TDIU.  Norris v. West, 
12 Vet.App. 413, 421 (1999).  However, in the present case, a 
rating in excess of 40 percent was not in effect for any 
service-connected disability prior to January 30, 1997.  
Therefore, the Board finds that there was no implicit TDIU 
claim in any of the claims for increased ratings advanced by 
the veteran over the years, regardless of whether or not the 
claims file otherwise showed service-connected 
unemployability.  

In reviewing the evidence, the Board has located another 
statement in support of claim, this one received in November 
1987, which includes an assertion by the veteran that he had 
"not been able to work for several years because of [his] 
back."  However, in the context of this statement, the Board 
is unable to find that the language reasonably evidences an 
intent by the veteran to advance a claim for TDIU benefits.  
Instead, other language in this communication shows that the 
veteran was expressing disagreement from a rating decision 
which had denied a claim for an increased rating for his low 
back disability.  In fact, the RO correctly accepted the 
communication as a notice of disagreement from that rating 
decision and issued a statement of the case.  However, the 
veteran failed to file a substantive appeal to complete an 
appeal on the increased rating issue.  Moreover, although the 
veteran thereafter filed various service connection and 
increased rating claims, he did not use any language which 
suggested that he was claiming TDIU benefits.  An informal 
claim must indicate an intent to apply for the benefit 
sought.  38 C.F.R. § 3.155.  The Board is unable to view the 
veteran's reference to not being able to work for several 
years due to his back as showing any intent to apply for 
TDIU.  This reference did not identify the benefit sought as 
TDIU, but was advanced in connection with his disagreement on 
a denial of an increased rating for back disability claim.  
The veteran's failure in his November 1987 statement to 
identify TDIU as the benefit sought, the overall context of 
the November 1987 communication in relation to the rating 
decision denying an increased rating for low back disability, 
and the fact that the veteran did not reference a TDIU claim 
until approximately 10 years later leads the Board to 
conclude that the November 1987 statement did not reflect any 
intent on the veteran's part at that time to advance a TDIU 
claim.  

The RO, in the May 1998 rating decision, increased the 
disability ratings for PTSD to 50 percent and for lumbar 
spine disability to 50 percent, both effective from January 
30, 1997, apparently based on a finding that the increased 
rating claims were filed as of that date.  These individual 
disability increases resulted in an increase in the combined 
service-connected disability rating to 80 percent, effective 
January 30, 1997.  Therefore, as of January 30, 1997, the 
minimum schedular criteria under 38 C.F.R. § 4.16(a) were 
met.  The RO has assigned January 30, 1997, as the effective 
date for TDIU.  It would seem therefore that the final 
question which the Board must consider is whether the 
evidence shows that a date between September 29, 1996 (the 
date one year before the veteran's TDIU claim was received) 
and January 30, 1997 (the TDIU effective date assigned by the 
RO) was the earliest date on which is was factually 
ascertainable that the criteria for TDIU were met.  In 
reviewing the claims files, the Board is unable to find any 
evidence to support such a finding.  While a January 1998 VA 
examination report includes an express comment by the 
examiner that the veteran is unemployable, and while certain 
items of evidence prior to January 30, 1996, show that he was 
unemployed and arguably show that he may have been 
unemployable, there is no evidence to show that earliest date 
on which it was factually ascertainable that he was 
unemployable was a date between September 29, 1996, and 
January 30, 1997.  

The Board understands the veteran's contention that he has 
been unemployable due to service-connected disabilities for 
many years.  However, the Board is bound by VA regulations, 
and the provisions of 38 C.F.R. § 3.400(o)(2) are quite 
specific.  Unless the evidence shows that the earliest date 
on which it is factually ascertainable that the veteran was 
unemployable was within the one year period preceding the 
receipt of his TDIU claim, then the effective date for the 
grant of TDIU is the date of the claim.  While the RO has 
assigned an effective date approximately eight months earlier 
than the actual date of receipt of the TDIU claim, the Board 
is unable to find a basis for assigning an even earlier date.  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

